 1   McGREGOR W. SCOTT
     United States Attorney
 2   BRIAN W. ENOS
     Assistant United States Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, Ca 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for Plaintiff
 6   United States of America

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        Case No. 1:17-CR-00153-DAD-BAM

12                                 Plaintiff,         FINAL ORDER OF FORFEITURE

13                         v.

14   AUGUSTINE AMON REYES,

15                                 Defendant.

16

17           WHEREAS, on August 7, 2019, the Court entered a Preliminary Order of Forfeiture,

18   forfeiting to the United States all right, title, and interest of defendant Augustine Amon Reyes

19   in the following property:

20                  a. LG MS345 cellular phone, seized from defendant by law enforcement on or

21                      about November 29, 2016;

22                  b. 16 GB Micro SD card, seized from defendant by law enforcement on or about

23                      November 29, 2016; and

24                  c. Any additional SD cards, compact discs, hard drives, or other electronic

25                      storage devices containing visual depictions of minors engaged in sexually

26                      explicit conduct and seized from defendant by law enforcement on or about

27                      November 29, 2016.

28   ///
                                                       1
 1            AND WHEREAS, beginning on November 2, 2019, for at least thirty (30) consecutive

 2   days, the United States published notice of the Court’s Orders of Forfeiture on the official

 3   internet government forfeiture site www.forfeiture.gov. Said published notice advised all third

 4   parties of their right to petition the Court within sixty (60) days from the first day of

 5   publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in

 6   the forfeited property;

 7            AND WHEREAS, the Court has been advised that no third party has filed a claim to the

 8   subject property and the time for any person or entity to file a claim has expired.

 9            Accordingly, it is hereby ORDERED and ADJUDGED:

10            1.     A Final Order of Forfeiture shall be entered forfeiting to the United States of

11   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. § 2253,

12   to be disposed of according to law, including all right, title, and interest of Augustine Amon

13   Reyes.

14            2.     All right, title, and interest in the above-listed property shall vest solely in the

15   name of the United States of America.

16            3.     The U.S. Customs and Border Protection shall maintain custody of and control

17   over the subject property until it is disposed of according to law.

18   IT IS SO ORDERED.
19
        Dated:      January 27, 2020
20                                                        UNITED STATES DISTRICT JUDGE

21

22

23

24

25

26
27

28
                                                          2
